DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2008/0141605 [hereinafter ‘605] and US Patent # 10,100,866 [hereinafter ‘866].
Regarding claim 1, ‘605 teaches in Figure 10, an anchor (240) (Paragraph 0078) for use in an insulated cavity wall (Paragraph 0002), the anchor (240) comprising: a unitary body (Paragraph 0071) formed with a driver portion (254) (Paragraph 0078) configured to be engaged to drive (Paragraph 0073) the anchor into an inner wythe of the insulated cavity wall (Paragraph 0079), a large diameter barrel portion (Paragraph 0079) (260) extending from the driver portion (254), a small diameter barrel portion (252 [driven end (Paragraph 0078)] configured to be driven into the inner wythe (Paragraph 0079) of the insulated cavity wall and a transition portion (258) [shaft portion (Paragraph 0079)] between and interconnecting the large diameter barrel portion (260) and the small diameter barrel portion (252) and ‘866 teaches in Figure 1, a cold formed (Column 7, Lines 15-20) weld stud (10) (Column 3, Line 62) otherwise known as a concrete anchor (Column 1, Line 31) comprising a unitary body (30) [shank (Column 3, Lines 28-29)] formed with a driver portion (40) [mounting flange (Column 4, Line 30)], a large diameter barrel portion (38) [larger diameter portion (Column 4, Lines 7-8)] extending from the driver portion (40), a small diameter barrel portion (34) [reduced diameter portion (Column 4, Line 6)] and a transition portion (35) [tapered portion (Column 4, Line)] between and interconnecting the large diameter barrel portion (38) and the small diameter barrel portion (34). It would have been obvious to make the anchor of ‘605 with the process of ‘866 because cold forming is old and well known and it would have been obvious to one of ordinary skill in the art to try for forming the anchor and obtain predictable results.
Regarding claim 2, ‘605 in view of ‘866 teach a cold formed anchor. Furthermore, ‘866 teaches in Figure 1, the transition portion (35) has a conical frustum shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the transition portion a conical frustum shape since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, ‘605 in view of ‘866 teach a cold formed anchor. Furthermore, ‘605 teaches in Figure 10, the unitary body further comprises a first flange (268) (Paragraph 0080) adjacent to the driver portion (254) and configured to engage an exterior surface of the inner wythe (14, Fig 1) to form a fluid tight seal therewith (Paragraph 0036).
Regarding claim 4, ‘605 in view of ‘866 teach a cold formed anchor. Furthermore, ‘605 teaches in Figure 10, a second flange (262) (Paragraph 0079) extending radially outward from the transition portion (258) and configured to engage a portion of the inner wythe (14, Fig 1) to form a fluid tight seal therewith (Paragraph 0036).
Regarding claim 5, ‘605 in view of ‘866 teach a cold formed anchor. Furthermore, ‘605 teaches in Figure 10, first (270) (Paragraph 0080) and second (264) (Paragraph 0079) seals, the first seal (270) abutting the first flange (268) and configured to engage the exterior surface of the inner wythe (14, Fig 1) to form the fluid tight seal, the second seal (264) abutting the second flange (262) and configured to engage the portion of the inner wythe to form the fluid tight seal.
Regarding claim 6, ‘605 in view of ‘866 teach a cold formed anchor. Furthermore, ‘605 teaches in Figure 10, the unitary body comprises an aperture (274) (Paragraph 0081) in the driver portion (254) sized and shaped for receiving a portion (242) of a veneer tie (244) (Paragraph 0081) to connect the veneer tie (244) to the unitary body of the anchor (240).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635